DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed. Specifically, the independent claims 1, 10 and 17 are allowed over the prior arts. The dependent claims 2-9 are allowed due to their dependencies to the said independent claim 1. The dependent claims 11-16 are allowed due to their dependencies to the said independent claim 10. The dependent claims 18-20 are allowed due to their dependencies to the said independent claim 17.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior arts fail to teach or reasonably suggest a method comprising:
sequentially shifting bits of the number of first input bytes into each memory cell in each row; and for each bit:
accumulating in first charge-storage banks, each coupled to the shared bit-line in one of the columns; and
concurrently with said shifting, multiplying, and accumulating, converting into an output byte charges produced by a sum of weighted bit-line currents from a number of second input bytes previously accumulated in second charge-storage banks using a number analog to digital converters (ADCs) coupled thereto, 
in combination with other limitations in the claim.
Regarding claims 10 and 17, these claims have substantially the same subject matter as that in claim 1. Therefore, claim 10 and claim 17 are allowed under the same rationale as claim 1 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seok (US 2021/0327474 A1), discloses an in-memory computing circuit and method comprising: shift registers shifting input bits into rows, converting bit-line current into digital value using an ADC and accumulate, see Fig. 1.
Wang (US 2021/0256364 A1), disclose a neural network weight matrix adjusting method using a circuit comprising: shift registers, memory, and ADC module, see Fig. 13.
Srivastava (US 2021/0240442 A1) discloses a compute-in-memory comprising sequential input shift-registers coupled to an array of memory cells whose bit-line currents are integrated and converted into digital values using ADCs, see Fig. 2A.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKJIN KIM/Primary Examiner, Art Unit 2844